Citation Nr: 0204950	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-36 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for residuals of a left 
heel injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When the case was previously before the Board, in August 
2000, it was determined that the veteran had submitted new 
and material evidence to reopen the claims.  All evidence of 
record, both old and new, was considered on a de novo basis 
and the claims were denied.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court did not upset the determination that the veteran 
had submitted new and material evidence to reopen the claims, 
but did vacate the portion of the Board's decision which 
denied the claims, and returned the matter to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(herein "VCAA").


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained a left shoulder injury in service 
which was transitory in nature and resolved without residual 
disability.  

3.  The veteran does not have a left or right shoulder 
disability as the result of disease or injury during his 
active service.

4.  A bilateral hip disorder, Otto's pelvis, was first 
identified many years after the veteran's release from 
service and is not shown to be related to any incident of 
such service.

5.  The veteran does not have a left or right hip disability 
as the result of disease or injury during his active service.

6.  The veteran sustained a left heel injury in service which 
was transitory in nature and resolved without residual 
disability.

7.  The veteran does not have a left heel disability as the 
result of disease or injury during his active service.


CONCLUSIONS OF LAW

1.  Neither a left shoulder disorder nor a right shoulder 
disorder was incurred in or aggravated by active service and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1154(b), 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).

2.  A bilateral hip disorder was not incurred in or aggravated 
by active service and arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  

3.  A left heel disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1154(b), 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  The Court vacated the Board's previous decision and 
remanded the case so the Board could consider in the first 
instance any impact VCAA might have.  The Board has 
considered the applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These have also 
been considered by the Board.  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO has not considered the case under the VCAA and the 
implementing regulations.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
the VCAA and the implementing regulations.  In addition to 
performing the pertinent development required under the VCAA, 
the RO notified the veteran of his right to submit evidence.  
Thus, the Board finds that VA has completed its duties under 
the VCAA and the implementing regulations.  Therefore, it 
would not abridge the appellant's rights for the Board to 
proceed to review the appeal.  

Specifically, the veteran's application for service 
connection is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statements of the 
case notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §3.159(c)(2)).  
The service medical records and VA records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1), (2) (West Supp. 2001).  

In July 1998, the veteran requested a VA examination to 
determine if his current disabilities were due to an injury 
during service in 1973.  However, such examination is not 
necessary to make a decision on this claim.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  In view of the prolonged 
period without medical complaint, as well as the nature and 
course of the bilateral hip disorder, there is no reasonable 
possibility that any additional assistance would substantiate 
the claim.  The diseased portions of the hips have been 
removed and replaced, so a current examination would not 
provide information on the condition which required the 
replacement.  Moreover, the record here presents clear and 
convincing evidence that the injuries sustained in 1973 
resolved without any residual disability.  Thus, there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Criteria.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).

Hips.  The veteran asserts that his hips were injured in an 
accident in 1973 when he was pinned between a motor whale 
boat and a ship's bulk head.  The service medical records 
made at the time show that the veteran was examined and the 
only injury involved his left shoulder.  There are several 
follow up notes, none indicating any additional symptoms and 
none indicating any hip symptoms.  

On examination for separation from service, in May 1975, a 
physician reported that the veteran's lower extremities were 
normal.  

In May 1976, the veteran was examined for two weeks active 
duty; and a physician reported that his lower extremities 
were normal.  

In February 1978, a VA physician examined the veteran 
specifically for his residuals of the 1973 crush injury and 
there were no hip complaints.  

When the veteran initially sought treatment for his hips, he 
alleged that they bothered him in service, but the initial 
medical reports of 1988 and 1989 indicated that there had 
been no trauma.

In a clinical note, dated in June 1988, Thomas Moore, M.D., 
reported that the veteran had had difficulty with his hips 
for at least 18 years, that the hip problems were first 
noticed in service and had become progressively worse.

Private medical records dated in April, May, and June 1988 
indicate that the veteran's bilateral hip disorder was 
thought to be avascular necrosis of the femoral heads, 
bilaterally.  However, in June 1988, it was determined that 
the findings were compatible with a bilateral Otto's pelvis 
with severe medial displacement and osteoarthritis.  In 
August 1988, Larry Butcher, M.D., noted Dr. Moore's history 
of service onset and that the veteran was trying to get care 
through VA.  Neither doctor reported any trauma.

A private clinical record, dated in January 1989 shows that 
the veteran stated that he understood his hip problem was due 
to trauma but he did not remember any.

In May 1989, there was a history of in-service onset recorded 
by Thomas Leffler, M.D., without mention of trauma or other 
cause.  Also in May 1989, Charles Baker, M.D., reported that 
X-rays revealed classic arthrocatadeis of both hips with very 
deep acetabulae as well as osteoarthritis of both hips.

In June 1989, James Birge, M.D., noted the history of Otto's 
pelvis with degeneration of both hips and that there was no 
history of significant leg or hip trauma.

In recognition of the difficulty of collecting or preserving 
proof of injury in combat conditions, 38 U.S.C.A. § 1154(b) 
allows veterans to establish a presumption of service-
connection by lay or other evidence in the absence of 
official records.  However, in this case, there are official 
service medical records which document the nature and extent 
of the injuries which the veteran sustained in June 1973.  
These records document that at that time the veteran reported 
that he had been assisting to push a motor whale boat away 
from the ship when the ship rolled causing the motor whale 
boat to swing back, pinching the veteran between the boat and 
the bulkhead.  The contemporaneous service medical records 
reflect that he sustained a contusion to the left scapula.

At his September 1999 RO hearing, the veteran testified that 
at the time of the June 1973 incident, his ship came under 
fire and took a hit, causing the boat to roll onto him, 
smashing him against a bulk head.  Assuming that this was a 
combat related incident and that the veteran sustained injury 
to his hips, the veteran must nevertheless submit evidence of 
a nexus between the bilateral hip disorder identified in the 
1980's and the in-service injury.  See Kassel v. West, 13 
Vet. App. 9 (1999); see also Clyburn v. West, 12 Vet. App. 
296; Velez v. West, 11 Vet. App. 148 (1998).

The service medical records show that the veteran was 
examined at the time of the June 1973 incident and that no 
hip symptoms were noted.  The 1975 and 1976 examinations 
showed normal findings by a physician.  The 1978 examination 
for injury residuals reflects that there were no hip 
complaints or findings.

In his initial claim of January 1978, the veteran reported 
right shoulder, left heel and left ankle injuries during 
service in 1973.  The earliest record of hip complaints was 
received in August 1988.  The veteran wrote that the 
disability had existed since service.  In a statement dated 
in April 1996, the veteran reported injuring both hips.  In 
his September 1996 appeal, he explained that his injuries 
were sustained when he was caught between a boat and ship.  
In a November 1999 statement, the veteran reported that they 
were launching a motor boat when the ship rolled and mashed 
him between the boat and the steel wall of the ship.

In October 1997, Ray Plodkowski, M.D., reported a history of 
bilateral hip replacement secondary to a service injury.  The 
report does not reflect any consideration of the Otto's 
pelvis.  Likewise, where a doctor make a conclusion many 
years following veteran's separation from service, and 
necessarily relies on history as related by veteran, rather 
than the doctors' own knowledge, the doctors' conclusion can 
be no better than the facts alleged by veteran.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  In this instance, Dr. Plodkowski did not enhance 
the veteran's history with his own professional medical 
opinion as to the likelihood that the current findings were 
the result of old injury.  See LeShore v. Brown, 8 Vet App 
406, 409 (1995).  Thus, while history reported by the doctor 
indicates that the hip disorder was secondary to an in-
service injury, this history is not sufficient to establish 
that an injury in service actually led to the post-service 
bilateral Otto's pelvis, because the doctor had no personal 
knowledge as to what happened many years earlier and has not 
provided a medical opinion, medical reasoning, or medical 
analysis to support the claim.

In a statement dated in June 1998, [redacted], recalled 
corresponding with the veteran while they were serving in 
Vietnam and that the veteran's shoulders, chest, hips and 
heel were injured aboard ship.  In an April 2000 statement, 
[redacted] reported that he was a witness to the attack 
on the veteran's ship in 1972 (sic) when the veteran was 
injured.  After the attack, the veteran was found with his 
shoulders and hips pinned between the ship and a motor whale 
boat that was operating in the area.

In October 1998, D. Edelstein, M.D., noted that the veteran 
related his hip problems to an accident in Vietnam in 1973.

Thus, it was not until many years after the whale boat 
incident that the veteran alleged that it caused hip 
injuries.  There was no documentation of hip symptoms until 
approximately 13 years after the veteran's release from 
service.  The doctors who initially saw the veteran for hip 
complaints did not diagnosis residuals of a hip injury.  
Rather, they found that the veteran had Otto's pelvis in 
which both hips were degenerating and needed replacement.

The sole evidence which the veteran has submitted which 
supports a finding of a nexus to service is his own 
testimony, and, to some extent, various statements of his 
former service colleagues.  Evidence of such a nexus, 
however, cannot be provided by lay testimony, because "lay 
persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995); Grivois 
v. Brown, 6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 498.  His statements, and those of 
his colleagues, are insufficient to relate the bilateral hip 
disorder, first clinically identified in the late 1980's to 
his prior symptoms, or to his period of service, or any 
applicable presumptive period.  See Savage, supra.

The passage of many years without documentation of hip 
symptoms and the initial statements that there had been no 
trauma provide clear and convincing evidence that any hip 
injury sustained at the time of the June 1973 incident 
resulted in no permanent residuals and that the veteran's 
current hip condition is not the result of hip injury or 
disease incurred or aggravated by active service.  See Maxson 
v. Gober, 230 F.3d 1330, 1332, 1333 (Fed. Cir. 2000); see 
also Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).

Shoulders.  The service medical records show that the veteran 
sustained a left shoulder injury in June 1973 when the 
veteran was caught between a whale boat and the bulkhead of a 
ship.  He complained of pain in the left shoulder.  The 
impression was a contusion of the left scapula with possible 
acromio-scapular separation.  Approximately 4 days later, the 
shoulder was noted to be improving.  In early July 1973, 
X-rays and physical examination were within normal limits.

There were no further shoulder complaints during the 
veteran's active service.  On examination for separation from 
service in May 1975, a physician reported that the veteran's 
upper extremities were normal.

In May 1976, the veteran was examined for two weeks active 
duty and a physician reported that his upper extremities were 
normal.

In February 1978, a VA physician examined the veteran 
specifically for his shoulder complaints.  Interestingly, the 
veteran gave a history of an injury to the right shoulder, 
rather than the left shoulder as specified in the service 
medical records.  It was the doctor's opinion that there were 
no residuals of a right shoulder injury.

The first post-service shoulder symptoms involving the left 
shoulder were noted in August 1992.  Examination led to a 
diagnosis of mild subdeltoid arthritis.  It was noted that he 
had recently started doing push-ups; it was recommended that 
he do range of motion exercises instead.  

In February 1995, the veteran was seen at the Macgregor 
Medical Association for a left shoulder injury sustained at 
work the night before.

In March 1995, it was noted that X-rays disclosed a possible 
rotator cuff tear.  The veteran gave a history of injury 
during service "when he was apparently coming up to a boat, 
had his shoulders strained."  Although he had not had any 
treatment, he reportedly had chronic shoulder pain off and on 
for many years.  X-rays were reviewed and found to show some 
mild subacromial narrowing but no definite arthritic changes.  
The diagnosis was subacromial impingement; rule out small 
cuff tear.

Magnetic resonance imaging of the right shoulder in September 
1998 disclosed severe rotator cuff tendinitis and partial 
tear, bursitis, and degenerative changes of the 
acromioclavicular and glenohumeral joints.  

In October 1998, Dr. Edelstein noted that the veteran related 
his shoulder problems to an accident in Vietnam in 1973.

In February 1999, Eileen Stade, M.D., reported that the 
veteran dated pain in both shoulders back to a crush injury 
by a boat in Vietnam.  In August 1999, Dr. Stade again noted 
the history of a crush injury in Vietnam and complaints of 
pain in both shoulders.  However, only a right shoulder 
disorder was diagnosed, rotator cuff tendinitis of the right 
shoulder.

In August 1999, Dr. Edelstein discussed the veteran's 
complaints of right shoulder pain.  X-rays were unremarkable.  
It was concluded that the veteran had a little bit of cuff 
strain symptoms.  

The doctors who have reported the history of an in-service 
shoulder injury have necessarily relied on history as related 
by veteran.  The doctors' conclusions based upon this history 
can be no better than the facts alleged by veteran.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 
Vet. App. 342 (1995).  It should be noted that in no instance 
did the doctors enhance the veteran's history with their own 
professional medical opinion as to the likelihood that the 
current findings were the result of old injury.  See LeShore 
v. Brown, 8 Vet App 406, 409 (1995).  Thus, while history 
reported by doctors indicates that the veteran's left and 
right shoulder disorders are related to an in-service injury, 
the doctors had no personal knowledge as to what happened 
many years earlier and have not provided a medical opinion, 
medical reasoning, or medical analysis to support the claim.  

The medical reports made at the time of the injury in 1973 
and in the years immediately following are substantially more 
probative than the more recent histories which are based on 
the veteran's recollection many years later.  The service 
medical records show that there was an injury and the veteran 
was examined; however, the injury did not involve the right 
shoulder.  Rather, the left shoulder was involved and by the 
time of the 1975 and 1976 examinations, it was normal.  By 
the time of the 1978 examination, not only were findings 
normal, but the veteran did not have any symptoms to 
correctly remind him which shoulder had been injured.

Left shoulder symptoms were documented in the July 1973 
service medical records.  Then, over 19 years passed until 
the shoulder complaints of August 1992.  The service medical 
records and medical records of 1975, 1976 and 1978 are 
sufficient to provide clear and convincing evidence that the 
left shoulder symptoms noted in 1973 were acute and 
transitory and resolved without any permanent residuals.  
Additionally, the many years without documentation of 
shoulder complaints further contributes to the clear and 
convincing evidence against service connection for residuals 
of injury to either shoulder.  

Left Heel.  The service medical records show that in May 
1973, the veteran complained of a sore left heel, reporting 
that he fell on it about a week earlier and had trouble 
walking since then.  An X-ray was within normal limits.  The 
impression was a bone bruise.  Heat and medication were 
recommended.  A June 1973 X-ray of the foot was within normal 
limits.  In August 1973, the veteran again complained of heel 
pain.  X-rays were negative.  Medication was recommended.  A 
November 1973 X-ray of the heel was negative.  In December 
1973, the veteran was examined and found physically fit for 
transfer.  There were no further left heel complaints during 
service.  

In May 1975, the veteran was examined for separation from 
active service and a physician reported that his feet and 
lower extremities were normal.

In May 1976, the veteran was examined for two weeks active 
duty and a physician reported that his feet and lower 
extremities were normal.  

In February 1978, a VA physician examined the veteran 
specifically for his left heel complaints.  It was the 
doctor's opinion that there were no residuals of the heel 
injury.

The service medical records show that several X-rays were 
negative.  Service and post-service medical records from 
several doctors were to the effect that it was normal or that 
there were no residuals of the heel injury.  These records, 
made closer in time to the injury in service, provide clear 
and convincing evidence that there were no residuals of the 
heel injury in service.  Thus, even if a current heel 
disorder were demonstrated, it could not be service-
connected.  Many years without medical documentation of a 
disability contribute to the clear and convincing evidence 
against service connection.  See Maxson, 230 F.3d at 1332.  
Here, there has been no medical documentation of left heel 
symptoms for more than a year before the veteran's release 
from service.  The service medical records and medical 
opinions of 1975, 1976 and 1978 are sufficient to provide 
clear and convincing evidence that the left heel symptoms 
noted during service were acute and transitory and resolved 
without residual disability.  The many years without any 
treatment or medical documentation of heel complaints further 
contributes to the clear and convincing evidence against 
service connection for residuals of a left heel injury.  


ORDER

Service connection for a disability of the left or the right 
shoulder is denied.  Service connection for a bilateral hip 
disorder is denied.  Service connection for residuals of a 
left heel injury is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

